UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7301


REGINALD A. JACKSON,

                Petitioner - Appellant,

          v.

WARDEN, FCI Petersburg Low; U.S. PAROLE COMMISSION,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-01126-LO-JFA)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald A. Jackson, Appellant Pro Se.  Kevin J. Mikolashek,
Assistant United States Attorney, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Reginald A. Jackson, a District of Columbia prisoner

housed in federal custody, seeks to appeal the district court’s

order denying relief on his 28 U.S.C.A. § 2241 (West 2006 &

Supp. 2011) petition.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.    § 2253(c)(1)(A)      (2006);     see   Madley    v.    U.S.     Parole

Comm’n, 278 F.3d 1306, 1309 (D.C. Cir. 2002) (“We conclude that

a court of the District [of Columbia] is a state court for the

purpose of [§ 2253(c)].”).           A certificate of appealability will

not    issue    absent    “a   substantial     showing    of    the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating       that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.   Cockrell,      537   U.S.     322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Jackson has not made the requisite showing.

Accordingly, we deny Jackson’s motions to remand and for release

                                          2
pending appeal, deny a certificate of appealability, and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3